Title: From Thomas Jefferson to Adam? Hunter, 19 November 1792
From: Jefferson, Thomas
To: Hunter, Adam



Sir
Philadelphia Nov. 19. 1792.

Among other matters which Mr. Mazzei has desired me to wind up for him is the applying to you for a gun which he says your brother undertook to have mounted for him, but which was not done before he went away. If you will be so good as to deposit it with Mr. Joseph Jones of Fredericksburg, I hope he will be so good as to recieve it, and I shall find means of applying for it. Mr. Mazzei mentions that Mr. Hunter had offered him the mounting as a compliment; however if otherwise I shall be ready to answer any demand for him on that account. I am Sir your most obedt. humble servt

Th: Jefferson

